The opinion of the court was delivered by
Dixon, J.
The defendant' pleaded guilty to an indictment found in the Camden Oyer and Terminer, charging that, on Sunday, the 10th day of June, 1900, and on divers Sundays between that day and the taking of the inquisition, in a certain house on the corner of Ninth and Lawrence streets, in the city of Camden, the defendant unlawfully and habitually sold, offered to sell and exposed for sale, to certain *398persons named and other persons whose names were unknown to the grand jury, certain spirituous, vinous, malt and intoxicating liquors, and that such sales were contrary to law.
After judgment, the defendant sued out this writ of error, and now complains that the indictment is defective for not designating more particularly the kind of liquors, and for duplicity.
Section 68 of our Crimes act {Pamph. L. 1898, p. 794) makes it a misdemeanor to sell, offer to sell or expose for sale “any spirituous, vinous or malt, or any intoxicating liquors” on Sunday. On the principles of the common law, a person who engaged in such practices habitually in any building would be guilty of keeping a disorderly house (State v. Williams, 1 Vroom 102; Meyer v. State, 13 Id. 145). but by section 74 of our Criminal Procedure act (Pamph. L. 1898, p. 866), in all such cases the indictment is required to be, “in form, for the sale of intoxicating liquors contrary to law.”
The averments of this indictment clearly indicate conduct on the part of the defendant in violation of the prohibition created by the application of the common law principle to said section 68, and comply with the direction of said section> 74 as to form, so far as the words of those statutes seem to require.
But to support his first objection the defendant relies on the decision in State v. Fox, 1 Harr. 152, where, under a statute forbidding the sale of “any wine, gin, whiskey, cider spirits, brandy, or other ardent spirits,” an indictment charging the sale of “ardent spirits” was deemed not specific enough.
This decision has, in more recent years, been regarded as laying down too stringent a rule (Sparks v. Stokes, 11 Vroom 487; State v. Powder Manufacturing Co., 21 Id. 75), and was probably controlled by the precise collocation of words in the statute. The legislature had particularized many kinds of ardent spirits used as a beverage, and then had added “other ardent spirits” to include only such others as were used in like manner, while in the indictment before the court the words “ardent spirits/'' standing alone, might signify *399ardent spirits not so used, and thus charge an act not for-hidden by the statute. On that ground it might properly be held that the pleader must specify the kind of ardent spirits intended, so that the defendant and the court would perceive that a violation of the law was charged.
But there is nothing in that rule to condemn the present indictment, for the very particulars mentioned in the statute are here specified, and no doubt can arise as to the identity of their meaning in the law and in the accusation. Therefore, without considering whether, under said section 74, a description of the article sold as “intoxicating liquors” might not be deemed sufficiently particular, we think the present specification is adequate.
The other objection of the defendant is that the indictment is double, in charging sales, &c., on Sunday, and sales, &c., contrary to law.
This is not duplicity!, for the acts which are charged to be contrary to law are those charged to have been committed on Sunday. The habitual sales, &c., on Sunday constitute the .single offence alleged. But even if the indictment were double, the fault was cured by the plea of guilty. 10 Enoycl. PI. & Pr. 539.
The judgment is affirmed.
In the three cases, State v. Peter J. Kelly, State v. John J. Keefe, and State v. Henry Felden, the records and assignments of error are the same as in State v. Farnum, and for the same reasons the judgments are affirmed.